EXHIBIT 99.1 Interim Condensed Consolidated Financial Statements September 30, 2011 (Expressed in U.S. dollars) (Unaudited) Banro Corporation interim Condensed Consolidated Financial Statements September 30, 2011 (Unaudited) Contents INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Condensed Consolidated Statements of Financial Position 3 Condensed Consolidated Statements of Comprehensive Loss 4 Condensed Consolidated Statements of Changes in Equity 5 Condensed Consolidated Statements of Cash Flows 6 NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Corporate Information 7 2. Basis of Preparation 7 3. Summary of Significant Accounting Policies 8 4. Investment 19 5. Property, Plant and Equipment 21 6. Exploration and Evaluation Assets 22 7. Mine under Construction 23 8. Segmented Reporting 23 9. Mine Rehabilitation Provision 24 Share Capital 24 Share-Based Payments 25 Related Party Transactions 27 Commitments 28 Financial Risk Management Objectives and Policies 28 Supplemental Cash Flow Information 31 Employee Retention Allowance 31 Subsequent Event 31 First Time Adoption of International Financial Reporting Standards 32 Page 2 of 44 Banro Corporation Condensed Consolidated Statements of Financial Position (Expressed in thousands of U.S. dollars - unaudited) Notes September 30, December 31, January 1, $ $ $ Assets Current Assets Cash and cash equivalents Short term investments - Advances receivable 90 56 Due from related parties 12 34 Prepaid expenses and deposits Total Current Assets Non-Current Assets Investment 4 Property, plant and equipment 5 Exploration and evaluation 6 Mine under construction 7 Total Non-Current Assets Total Assets Liabilities and Shareholders' Equity Current Liabilities Accounts payable Accrued liabilities Employee retention allowance 16 - Total Current Liabilities Mine rehabiliation provision 9 - - Commitments 13 Total Liabilities Shareholders' Equity Share capital 10 Contributed surplus Accumulated other comprehensive (loss) income ) 98 - Deficit ) ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity Common shares (in thousands) Authorized Unlimited Unlimited Unlimited Issued and outstanding The accompanying notes are an integral part of these interim condensed consolidated financial statements. Page 3 of 44 Banro Corporation Condensed Consolidated Statements of Comprehensive Income/Loss (Expressed in thousands of U.S. dollars, except per share amounts - unaudited) Three months ended Nine months ended Notes September 30, 2011 September 30, September 30, 2011 September 30, $ Expenses Consulting, management and professional fees Employee benefits Office and sundry Share-based payment expense 11 Travel and promotion Depreciation 12 17 36 51 Interest and bank expenses 12 9 35 25 Foreign exchange (gain) loss ) Interest income 45 (Loss) income from operations ) ) ) Share of equity loss of an associate 4 ) Dilution gain on investment in associate - - - Loss on disposition of capital asset - - (8 ) - (Loss) income for the period ) ) ) Other comprehensive loss Foreign currency translation differences of foreign associate 4 ) 65 ) 41 Comprehensive (loss) income for the period ) ) ) (Loss) incomeper share, basic and diluted ) ) ) The accompanying notes are an integral part of these interim condensed consolidated financial statements. Page 4 of 44 Banro Corporation Condensed Consolidated Statements of Changes in Equity (Expressed in thousands of U.S dollars - unaudited) Notes Common shares Contributed Surplus $ Cumulative Translation Adjustment $ Deficit $ Total Shareholder's Equity $ Number of shares Amount $ Balance at January 1, 2010 - Net loss for the period - Issued share capital - - - Share based compensation 11 - Share of contribution surplus 4 - - 43 - - 43 Foreign currency translation differences of foreign associate 4 - - - 41 - 41 Balance at September 30, 2010 41 Net loss for the period - Issued share capital - Share based compensation - Share of contribution surplus 4 - Foreign currency translation differences of foreign associate 4 - - - 57 - 57 Balance at December 31, 2010 98 Net loss for the period - Issued share capital 10 - - - Share based compensation 11 - Stock options exercised - - Warrants issued - Warrants exercised 10b, 10c - - Foreign currency translation differences of foreign associate 4 - Balance at September 30, 2011 The accompanying notes are an integral part of these interim condensed consolidated financial statements. Page 5 of 44 Banro Corporation Condensed Consolidated Statements of Cash Flows (Expressed in thousands of U.S dollars - unaudited) Three months ended Nine months ended Notes September 30, 2011 $ September
